COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Manisch Sohani and Anis Virani v. Nizar Sunesara

Appellate case number:      01-20-00114-CV

Trial court case number:    2016-08068

Trial court:                295th District Court of Harris County

       On September 8, 2020, Louis F. Teran filed a Motion to Admit Pro Hac Vice,
seeking admission to act as lead counsel for appellants Manisch Sohani and Anis Virani in
this appeal. Keval M. Patel, local counsel for appellants, filed a Motion in Support of the
Mr. Teran’s pro hac vice motion. The motion conforms to Rule XIX of the Texas Rules
Governing Admissions to the Bar of Texas. See TEX. RULES GOVERN. BAR ADM’N R.
XIX(a) (West 2018).

       Accordingly, the Motion to Admit Pro Hac Vice is granted.

       Appellants’ filed their brief on September 8, 2020. The Clerk of this Court is
directed to accept appellants’ brief as of the date of this order. Accordingly, appellee’s
brief is due to be filed no later than 30 days from the date of this order. See TEX. R.
APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: __/s/ Evelyn V. Keyes_____________________________________
                    Acting individually  Acting for the Court

Date: __September 15, 2020____________________